



FIRST AMENDMENT TO AGREEMENT
OF PURCHASE AND SALE


This FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of June 11, 2018, by and between THE REALTY ASSOCIATES
FUND VIII, L.P., a Delaware limited partnership (the “Seller”), and RREEF
AMERICA L.L.C., a Delaware limited liability company (the “Purchaser”).
Recitals:
A.Seller and Purchaser previously entered into that certain Agreement of
Purchase and Sale dated June 1, 2018 (hereinafter referred to as the
“Contract”), for the purchase and sale of certain parcels of land and
improvements located in Miami-Dade County, Florida, as is more fully described
in the Contract.


B.Seller and Purchaser now desire to enter into this Amendment for the purpose
of evidencing their mutual understanding and agreement regarding the amendment
of the Contract in accordance with the following terms and conditions.


Terms and Conditions:


In consideration of the mutual covenants, agreements, and undertakings set forth
in the Contract and in this Amendment, the sufficiency of which is hereby
acknowledged, and intending to be legally bound, Seller and Purchaser agree as
follows:


1.    Recitals. The foregoing Recitals are hereby incorporated as agreements of
the parties hereto.


2.    Purchase Price. Section 2.1 of the Contract is hereby amended to provide
that the Purchase Price is TWENTY MILLION SEVEN HUNDRED THOUSAND AND NO/100
DOLLARS ($20,700,000.00).


3.    Inspection Period. Section 5.1 of the Contract is hereby amended to
provide that the Inspection Period shall expire at 5:00 p.m. (local time at the
Property) on Monday, June 18, 2018.


4.    Closing Date. The date “Friday, June 22, 2018” in Section 4.1 of the
Contract is hereby replaced with “Friday, June 29, 2018”.


5.    Status of Contract. Except as set forth above, the Contract remains
unaltered and in full force and effect, and Seller and Purchaser do hereby
ratify and confirm the Contract, as modified and amended herein.


6.    Multiple Counterparts. An executed facsimile or “PDF” of this Amendment is
an acceptable form of acceptance of this Amendment and the parties may execute
this Amendment in counterparts. This Amendment shall from this date forward be
considered a part of the Contract.


[Signature Page to Follow]




1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by persons duly empowered to bind the parties to perform their
respective obligations under this Amendment to be effective on the date first
set forth above.




SELLER:




THE REALTY ASSOCIATES FUND VIII, L.P.,
a Delaware limited partnership


By:    Realty Associates Fund VIII LLC,
a Massachusetts limited liability company,
general partner


By: TA Realty LLC,     
a Massachusetts limited liability company,        WITNESSES:
its Manager                            
/s/ Ridgely Provencal    
By: /s/ James P. Raisides                        
Name:     James P. Raisides                    /s/ Greg Bonomo     
Title: Sr. Vice President                        
                                        


By:    Realty Associates Fund VIII Texas Corporation,         WITNESSES:
a Texas corporation, general partner
/s/ Ridgely Provencal    
By:    /s/ James P. Raisides        
Officer                    /s/ Greg Bonomo     




2



--------------------------------------------------------------------------------







PURCHASER:


RREEF AMERICA L.L.C.,             
a Delaware limited liability company            WITNESSES:






By: /s/ David Hamm            /s/ Kareem Campbell
Name: David Hamm    
Title: Authorized Signatory            /s/ Jordan Pratzel






3

